Citation Nr: 1125499	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-38 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, Inc. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to October 1970, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals (Board) from December 2006 and March 2007 rating decisions of the Department of Veterans Affairs (VA), Boise, Idaho, Regional Office (RO), which denied entitlement to a TDIU.  The Veteran disagreed with such decision and subsequently perfected an appeal.

In June 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's TDIU claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

A total disability rating may be granted when a claimant is unable to secure or follow a substantially gainful occupation because of service-connected disabilities.  When a claimant claims unemployability but is less than totally disabled under the schedular criteria, a total rating may nevertheless be granted if service-connected disorders prevent him or her from securing and maintaining substantially gainful employment, provided that: if there is only one such disability, the disability is rated at 60 percent or more; and if there are two or more disabilities, at least one of them is rated at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

If the evidence demonstrates that the Veteran is unemployable by reason of his service-connected disabilities, but fails to meet the percentage standards discussed above, the claim must be submitted to the Director of Compensation and Pension (C&P) Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id. 

In this case, the evidence of record reflects that the Veteran last worked in 2004 as a supervisor at L.A. Aluminum but he was terminated from this job because of his irritability, anger, and confrontational behavior toward co-workers and supervisors.  He also indicated that his employment was physical in that he was working with his hands and on his feet, and his service-connected problems with his hands and feet interfered with his employment.  He was also employed from 1972 to 2003 as a data specialist with Qwest Communication.  See November 2006 "Veteran's Application for Increased Compensation Based on Unemployability," VA Form 21-8940; June 2010 Board Hearing Transcript; Type-Written Statements from Co-Workers and the Veteran's Wife, received June 2008.

The Veteran is currently service-connected for posttraumatic stress disorder (PTSD) with mood disorder related to physical condition, evaluated as 50 percent disabling; diabetes mellitus type II with noncompensable kidney disease and hypertension , evaluated as 20 percent disabling; bilateral tinnitus, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as noncompensable; peripheral neuropathy of the left lower extremity, evaluated as noncompensable; and peripheral neuropathy of the left upper extremity, evaluated as noncompensable.  The Veteran's combined disability rating is currently 70 percent.  The Veteran has multiple disabilities (PTSD with mood disorder related to physical condition, diabetes mellitus type II with noncompensable kidney disease and hypertension, bilateral tinnitus, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities) with one rated at 50 percent, and his combined rating is 70 percent.  As such, the percentage criteria under 38 C.F.R. § 4.16(a) have been met.  The issue, then, is whether his service-connected disabilities prevent him from securing and maintaining substantially gainful employment.  

As the evidence of record is not complete as to such issue, the Board finds that a remand is necessary in order to obtain a VA examination and opinion regarding whether the Veteran's service-connected disabilities render him unemployable.  In this regard, the Board observes that, in June 2008, a private examiner opined that his PTSD, neck problems, and back problems render him "not able to function at any type of employment for a prolonged period of time," and the Veteran is "totally disabled."  See June 2008 Private Opinion Letter from Ironwood Family Practice.  Although the private examiner discussed the impact of the Veteran's service-connected PTSD disability on his employability, the private examiner also discussed the impact of nonservice-connected disabilities on the Veteran's employability.  A complete review of the evidence of record is negative for any other opinion regarding whether the Veteran's service-connected disabilities render him unemployable.  Thus, the Board finds that a VA examination is needed in order to assess whether the Veteran's service-connected disabilities alone singularly or jointly render him unemployable.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Additionally, during his June 2010 hearing, the Veteran indicated that he last received treatment for his service-connected disabilities in early 2010.  He also indicates that he last sought treatment from D. Long at Hayden Lake Family Physicians in Hayden Lake, Idaho.  See June 2010 Board Hearing Transcript.  Complete review of the evidence of record is negative for any treatment records from Hayden Lake Family Physicians.  The claims folder contains treatment records from the VA Medical Center in Spokane, Washington, last dated January 2008 and a private treatment letter from Ironwood Family Practice last dated June 2008.  Therefore, on remand, treatment records identified by the Veteran dated to the present should be obtained for consideration in the Veteran's appeal.
  	
Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all present treatment for his service-connected disabilities (PTSD with mood disorder related to physical condition, diabetes mellitus type II with noncompensable kidney disease and hypertension, bilateral tinnitus, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities), including private treatment from D. Long at Hayden Lake Family Physicians in Hayden Lake, Idaho (identified in the June 2010 Board Hearing Transcript).  The Veteran should be allowed the opportunity to submit these records himself or to provide VA authorization to obtain any records so identified.  Any additional medical records so obtained should be associated with the Veteran's VA claims folder.  

To the extent there is an attempt to obtain records that is unsuccessful, the claims folder should contain documentation of the attempts made.  The Veteran and his representative should also be informed of the negative results, and should be given an opportunity to obtain the records.
2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded any appropriate VA examination to assess whether his service-connected disabilities (PTSD with mood disorder related to physical condition, diabetes mellitus type II with noncompensable kidney disease and hypertension, bilateral tinnitus, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities) singularly or jointly render him unemployable.  The claims file must be available to and be reviewed by the examiner(s) in conjunction with the examination(s).  The examiner(s) must indicate in the examination report(s) that the claims file was reviewed. 

Based on a review of the claims file, the examiner(s) should provide an opinion as to whether it is as likely as not that Veteran's service-connected PTSD with mood disorder related to physical condition, diabetes mellitus type II with noncompensable kidney disease and hypertension, bilateral tinnitus, peripheral neuropathy of the bilateral upper extremities, and/or peripheral neuropathy of the bilateral lower extremities, singularly or jointly render him unable to secure or follow a substantially gainful occupation.  In offering this opinion, the examiner(s) should review the claims file.   

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's TDIU claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

